Citation Nr: 0947805	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-37 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability, claimed as secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for pernicious anemia, 
claimed as secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for polymyositis, 
claimed as secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for impotence, claimed 
as secondary to exposure to ionizing radiation.

6.  Entitlement to service connection for hypertension, 
claimed as secondary to exposure to ionizing radiation.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
periodic paralysis of the four extremities and trunk.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; his wife, son, and daughter-in-law


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran and members of his family appeared before the 
undersigned Veterans Law Judge in a Travel Board hearing in 
Boston in October 2009 to present testimony on the issues on 
appeal.  He submitted additional evidence at that time, with 
a waiver of RO jurisdiction over that evidence.  The 
transcript has been associated with the claims file.

The issues of entitlement to service connection for 
impotence, hypertension, hearing loss, and tinnitus, and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
periodic paralysis are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction for additional development.

Please note that this appeal has been advanced on the Board's 
docket based on the Veteran's age, pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The credible evidence of record clearly establishes that 
the Veteran participated in Operation Upshot/Knothole in 
Nevada in 1953, at which time he witnessed the explosion of 
the atomic bomb at close range, and was exposed to ionizing 
radiation. 

2.  Hypothyroidism has been medically related to the 
Veteran's exposure to ionizing radiation in service.  

3.  Diabetes mellitus has been medically related to the 
Veteran's exposure to ionizing radiation in service.  

4.  Pernicious anemia has been medically related to the 
Veteran's exposure to ionizing radiation in service.  

5.  Polymyositis has been medically related to the Veteran's 
exposure to ionizing radiation in service.  
CONCLUSIONS OF LAW

1.  Hypothyroidism was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Diabetes mellitus was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Pernicious anemia was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Polymyositis was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  As explained fully below, service connection for 
the four disabilities decided herein is warranted; therefore, 
a full discussion of whether VA met these duties is not 
needed, as no prejudice can flow to the Veteran with a full 
grant of the benefits sought.  It is important to note, 
however, that although the record reflects that the AOJ has 
not provided notice with respect to the initial disability 
rating and effective date elements of these specific claims, 
those matters are not currently before the Board and the AOJ 
will have the opportunity to provide the required notice 
before its decision.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).
Service Connection

The Veteran seeks service connection for several 
disabilities, which he contends are the result of his 
exposure to ionizing radiation in service.  Service 
connection for a disability based on exposure to ionizing 
radiation can be demonstrated by three different methods.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are certain types of cancer that are presumptively 
service-connected when they occur in "radiation-exposed 
Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected, provided that certain conditions are met, pursuant 
to 38 C.F.R. § 3.311.  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board finds that the 
credible evidence establishes that the Veteran participated 
in the nuclear test Operation Upshot/Knot-hole at the Nevada 
proving grounds in 1953.  The Board recognizes that the 
Veteran's personnel records are unavailable, and a dose 
estimate has not been able to be obtained.  See VA's July 
2006 formal finding of unavailability.  Regardless, he has 
submitted several pieces of evidence that establish his 
participation.  Newspaper articles dated in April and May 
1953 describe the circumstances of the nuclear blast 
conducted in Nevada and specifically note the Veteran by name 
as a participant, having been selected for atomic combat 
training purposes.  He also submitted his "Individual Action 
Air Burst of Atomic Bomb" card which was issued him, 
detailing the actions to be taken upon explosion.  During his 
hearing before the undersigned, the Veteran credibly 
testified as to the details of that experience as well.  
Thus, participation in Operation Upshot/Knot-hole is 
confirmed, and the Veteran is deemed a "radiation-exposed 
Veteran" under 38 C.F.R. § 3.309(d).

The presumptive diseases associated with that classification 
are cancers.  Notably, the disabilities for which the Veteran 
seeks service connection are not cancers and are not listed 
in the presumptive diseases.  Therefore, although he is a 
radiation-exposed Veteran, the presumption under section 
3.309 is not applicable.

Relative to the second method of establishing service 
connection, 38 C.F.R. § 3.311 provides for steps to be taken 
in the case of certain radiogenic diseases, including 
obtaining dose data for atmospheric testing from the 
Department of Defense.  The list of radiogenic diseases, 
however, is similar to those listed in the presumptive 
service connection section, in that they are primarily types 
of cancer.  The disabilities on appeal are not listed.  
Therefore, service connection is not established under this 
provision.

The Veteran's claims are considered under the third avenue to 
service connection - that of service connection established 
by medical nexus evidence.  Generally, in order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical, or in certain circumstances, lay 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2009); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
due consideration to all pertinent medical and lay evidence 
in evaluating a claim for disability benefits.  With specific 
regard to lay evidence, the type of evidence that will 
suffice to demonstrate entitlement to service connection, and 
the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007).  For example, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding 
nexus, although without describing specific situations, the 
Federal Circuit also has explicitly rejected the view that 
medical evidence is necessarily required when the 
determinative issue is etiology.  See id., at 1376-77.  In 
short, the Board cannot determine that lay evidence as to 
diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

On review of the record, the Board finds that the medical 
evidence establishes current diagnoses of hypothyroidism, 
diabetes mellitus, pernicious anemia, and polymyositis.  
Specifically, private medical records confirm an initial 
documented diagnosis of diabetes mellitus in September 1989, 
at which time it was noted that the Veteran had a three to 
four year history of the disease.  Subsequent private 
clinical records demonstrate treatment for the same in March 
1993, at which time a diagnosis of pernicious anemia was also 
confirmed.  VA outpatient clinical records dated through 
October 2005 show continued treatment for both disabilities 
in the form of insulin and vitamin B12 shots.

In February 1992, private records note possible polymyositis, 
an inflammatory muscle disease.  Though follow-up 
electromyograph (EMG) studies were normal that month, the 
diagnosis was confirmed in March 1993 and the Veteran 
received treatment thereafter in July 1993, September 1993, 
and November 1994.  His private primary care physician 
confirmed in his statement in October 2006 that this 
continues to be a problem for the Veteran.  This statement 
also provided a current diagnosis of hypothyroidism, which is 
supported by the private records dating from December 2002 
forward.  The first element of service connection, therefore, 
has been met.

As explained above, the evidence clearly establishes that the 
Veteran was exposed to ionizing radiation in service.  
Accordingly, the second element for service connection, that 
of an in-service event, has been established.  The question 
that remains is whether there exists a nexus between the 
Veteran's currently diagnosed disabilities and his in-service 
exposure. 

Three medical providers have offered information on the topic 
of nexus.  In March 2005, a VA physician's assistant 
evaluated the Veteran's conditions, and found that it was as 
likely as not that they were related to his exposure to 
radiation in service.  This opinion did not provide a clear 
reason for this conclusion, however.  The examiner generally 
stated that she felt that radiation can trigger these 
disabilities.  Less weight is afforded this opinion, given 
the lack of detail or rationale provided.

In July 2007, the Veteran underwent a VA examination, at 
which time the reviewing physician noted what he believed to 
be a questionable and undocumented history of radiation 
exposure.  After reciting the Veteran's medical history, the 
examiner concluded that there was no indication in the claims 
file that any of the Veteran's medical conditions were in any 
way caused or aggravated by service.  No rationale was 
offered.  Furthermore, as the Board has explicitly found that 
the Veteran was, in fact, exposed to ionizing radiation, the 
opinion is based on an inaccurate factual premise.  As such, 
it cannot be relied upon. 

The Veteran's treating physician provided an opinion in 
October 2006.  Contrary to the two other opinions of record, 
this statement included an accurate rendering of the history 
of the Veteran's service, as well as his medical history.  
The physician described the Veteran's disability picture, to 
include the four disabilities at issue on appeal, as a rare 
constellation of autoimmune disabilities.  He explained that 
their late onset as compared to the Veteran's in-service 
exposure to radiation was typical, in that these disorders 
take years to develop.  Based on that exposure and the types 
of conditions diagnosed, the physician opined that it was 
more likely than not that they were related to his service.  

The October 2006 opinion was offered by a competent medical 
provider, who had full access to the relevant facts at issue 
in the case.  On his review of the Veteran's medical records 
and his personal knowledge of the Veteran's health, he made 
an informed decision as to etiology, which he explained in 
the record.  This opinion is therefore found to be highly 
credible evidence in favor of the Veteran's claims.  Indeed, 
it cannot be said that the preponderance of the evidence is 
against the Veteran's claims.  In such circumstances, it is 
appropriate to award service connection for the four 
disabilities at issue.  The appeal is granted.




ORDER

Entitlement to service connection for hypothyroidism is 
granted. 

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to service connection for pernicious anemia is 
granted.

Entitlement to service connection for polymyositis is 
granted.


REMAND

As a preliminary matter, the August 2006 rating decision 
currently on appeal denied, in part, the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for periodic paralysis of 
all four extremities and trunk.  In July 2007, the Veteran 
specifically disagreed with the denial of that issue.  To 
date, the RO has not issued a statement of the case.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Once issued, the 
Veteran will have 60 days to perfect an appeal of that issue 
to the Board.  If he does not, the August 2006 denial shall 
be considered final.

The Veteran also seeks service connection for hearing loss 
and tinnitus based on noise exposure that he experienced in 
service, as well as hypertension and impotence, based on 
exposure to ionizing radiation.  The Veteran has not been 
afforded a VA examination in conjunction with these claims, 
nor have medical opinions as to etiology of these 
disabilities been sought.  VA is required to seek such 
medical evidence if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4).  

Referable to his audiological claims, the current medical 
evidence establishes that the Veteran carries diagnoses of 
hearing loss and tinnitus.  The record also confirms 
significant noise exposure in service, given that he 
participated in close-range testing of the atomic bomb and 
served in an armored division thereafter.  The question, 
therefore, remains whether the evidence indicates that there 
may be an association.  Such an indication will be found when 
there is "medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The Veteran has specifically testified before the 
undersigned that he has experienced ringing and loss of 
hearing acuity since his service.  Accordingly, an 
examination and opinion are required under these 
circumstances.

With respect to his claim for hypertension, the Veteran 
carries a current diagnosis of the disability.  See VA 
examination, July 2007; see also VA outpatient clinical 
records dated in October 2005.  A March 2005 medical opinion 
of record suggests that hypertension had its onset because of 
the Veteran's significant radiation exposure in service.  
This opinion, however, was made without offering an 
underlying medical reason for the determination.  Therefore, 
it is more of a conclusion than an opinion, and does not rise 
to the level of credible evidence required for establishing 
service connection.  The Veteran must be afforded an 
examination in the context of this claim, and an etiological 
opinion must be obtained at that time, based on a review of 
the evidence.  

For similar reasons, an examination and opinion must be 
obtained regarding the Veteran's claim for impotence.  He 
contends that this disorder is due to exposure to radiation.  
Though it does not appear from the record that objective 
tests have confirmed the presence of this disability, a 
private treatment record in December 1993 indicates that the 
Veteran was being seen for impotence.  Also, a VA outpatient 
clinical record dated in July 2004 indicates that the Veteran 
carries the diagnosis.  Other places in the record contradict 
this finding.  See e.g., March 2005 clinical record, in which 
Veteran denied being impotent.  Given his significant 
radiation exposure, and his lay statements regarding the 
disorder, additional development is required to determine 
whether he, in fact, has this disorder and if so, whether it 
is related to his service or other service-connected 
disabilities.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Prior to any other action, process the 
Veteran's July 2007 notice of disagreement 
with the August 2006 rating decision 
denying that there was new and material 
evidence sufficient to reopen the claim of 
entitlement to service connection for 
periodic paralysis of all four extremities 
and trunk.  Specifically, a statement of 
the case with respect to this claim which 
addresses all relevant evidence associated 
with the claims file must be provided.  
The Veteran and his representative must be 
advised of the requirement for filing a 
substantive appeal within 60 days of the 
mailing of the statement of the case in 
order to perfect the appeal of this issue.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any hearing loss and tinnitus 
diagnosed.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  Based on the review and the 
physical examination, the examiner is 
asked to render opinions as to whether it 
is at least as likely as not that the 
Veteran's hearing loss and tinnitus are 
medically related to his service.  

The examiner is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  The whole file 
must be reviewed; however, attention is 
invited to the Veteran's credible 
testimony and supporting evidence 
regarding his noise exposure in service, 
i.e., that he witnessed in close proximity 
the dropping of the atomic bomb during 
testing in Nevada in 1953.  A rationale 
for any opinion offered is requested.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his currently diagnosed 
hypertension.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  Based on the review of the file 
and the physical examination, the examiner 
is asked to render an opinion as to 
whether it is at least as likely as not 
that the Veteran's hypertension is 
medically related to his radiation 
exposure in service, or is otherwise 
related to, or aggravated by, a service-
connected disability (to include 
hypothyroidism, diabetes mellitus, 
pernicious anemia, and polymyositis).  

The examiner is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  Attention is 
invited to the March 2005 VA medical 
opinion suggesting a nexus between the 
Veteran's service and his hypertension.  A 
rationale for any opinion offered is 
requested.

4.  Schedule the Veteran for a VA 
examination to determine whether he is 
impotent and if so, what the etiology of 
that diagnosis is.  The claims file must 
be reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  Based on the review of the file 
and the physical examination, the examiner 
is asked to render an opinion as to 
whether it is at least as likely as not 
that any diagnosis of impotence is 
medically related to his radiation 
exposure in service, or any service-
connected disability (to include 
hypothyroidism, diabetes mellitus, 
pernicious anemia, and polymyositis).  

The examiner is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  A rationale for 
any opinion offered is requested.

5.  After the 60 day period for filing a 
substantive appeal on the issue of new and 
material evidence for service connection 
for paralysis has expired, readjudicate 
all issues on appeal.  If the 
determinations remain unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


